— Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in denying production of the affidavits and testimony of confidential informants upon which a search warrant was issued to search his hotel room. He asserts that he was denied the opportunity to challenge the warrant for lack of probable cause. Defendant has no absolute right to the identity, affidavits and testimony of the confidential informants (see, People v Darden, 34 NY2d 177). Further, defendant moved to suppress evidence based on lack of probable cause to support the warrant and did not seek a Darden hearing. The trial court reviewed the evidence before the issuing Magistrate and found that it amply supported his finding of probable cause. This independent review under the facts presented is all that is required (People v Fino, 14 NY2d 160, 163).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Oneida County Court, Buckley, J. — criminal possession of controlled substance, second degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.